DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 25 August 2021 has been entered.  Claims 11-12 and 18-22 are currently pending in the application.  The rejections of record from the office action dated 16 July 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-12 and 18-22 is/are rejected under 35 U.S.C. 103 as being obvious over Akkapeddi et al. (US 2016/0130434) in view of Ferrari et al. (US 2018/0305540, hereinafter “Ferrari”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regard to claim 1, Akkapeddi discloses a composition comprising a polyester base polymer, an oxidizable polyether-based additive, and a transition metal catalyst, wherein the polyester base polymer is substantially free from antimony [abstract] and phosphorous [0030]. The polyester includes polyethylene terephthalate (PET) [abstract]. The composition is used to make a monolayer container [0023], thus a wall for a package comprising one layer. The oxidizable polyether-based additive is selected from polytetramethylene ether glycol, PTMEG-b-PET copolymer, and polytetramethylene 
Akkapeddi is silent with regard to the composition comprising between about 0.2 wt% and about 0.8 wt% of a polyunsaturated fatty ester.
Ferrari discloses an oxygen scavenging composition for containers that comprises at least one polyester component, a transition metal catalyst and a vegetable oil [abstract]. The vegetable oil is preferably present in the composition of a level greater than 0.3% by weight relative to the total weight [abstract]. The vegetable oil may be selected from the group comprising flax seed oil, linseed oil, primrose oil, borage oil, sunflower oil, soybean oil, grapeseed oil, corn oil, cotton seed oil, rice bran oil, canola oil and peanut oil [0007], which have the formula claimed by the applicant. 
Akkapeddi and Ferrari both disclose the polyester based oxygen scavenging compositions that are used for packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the vegetable oil in an amount greater than 0.3% by weight as disclosed by Ferrari in the oxygen scavenging composition of Akkapeddi motivated by the expectation of forming a composition with enhanced oxygen scavenging characteristics [Ferrari 0015]. 
In regard to claim 12, Akkapeddi discloses that the PET contains less than 10 ppm each of antimony and phosphorous [0030]. 
In regard to claim 18, Akkapeddi discloses that the transition metal catalyst comprises cobalt [0048].

In regard to claim 20, modified Akkapeddi discloses that the polyunsaturated fatty ester oil additive is selected from linseed oil, soybean oil, sunflower oil and safflower oil [Ferrari 0007], thus the R is glycerl moiety; n=3; x=18 and y =33-35.
In regard to claims 21-22, Akkapeddi discloses that the polyether-based additive may be include up to about 5 wt% of the bottle, preferably at least 0.5 wt% [0046]. For example, an exemplary monolayer bottle may include about 1 wt% of the polyether-based additive [0046].

Response to Arguments

Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the instant invention exhibits the unexpected result of eliminating the induction period of the oxygen scavenging properties caused by the presence of colorant.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the instant invention exhibits unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the 
The applicant argues that the composition of the secondary reference, Ferrari, comprises at least one polyester component, a transition metal catalyst, an oxygen scavenger, and a vegetable oil. The applicant argues that the oxygen scavenger is a polyamide or is amide-containing. The applicant states that the fact that the use of a non-inert amount of a vegetable oil in Ferrari is possible due to the presence of the polyamide in the composition. One of ordinary skill in the art would not be motivated to add the vegetable oil in a non-inert amount as disclosed by Ferrari in the compositions of Akkapeddi because Akkapeddi does not disclose the use of a polyamide within the composition.  
In response, the examiner, respectfully, disagrees. Ferrari discloses that they discovered that vegetable oil can be an oxygen scavenger in its own right when the concentration of vegetable oil in the composition is above a critical threshold [0015]. Ferrari states that the if the vegetable oil is added at a concentration such that not all of the vegetable oil is solubilized in the polymer, the vegetable oil will form reactive domains in the composition [0015]. Ferrari discloses that the level of vegetable oil present in the composition is greater than 0.6% by weight relative to the total weight of the polyester components, the transition metal catalyst and the vegetable oil [0015]. Ferrari states that the composition results in a preform, container, sheet or film having active oxygen scavenging characteristics [0015]. The additional of the polyamide of Ferrari extends the amount of time before the container reaches a maximum acceptable . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ferrari clearly teaches that vegetable oil can be an oxygen scavenger and added to polyester compositions to form monolayer bottles, such as those described in the primary reference, Akkapeddi. Akkapeddi discloses that the composition may include additional components that are well known to those skilled in the art and can be added to the existing composition so long as they do not negatively impact the performance of the compositions [Akkapeddi 0059]. Thus, one of ordinary skill in the art would have found motivation to utilize the vegetable oil of Ferrari in the polyester composition of Akkapeddi for enhanced oxygen scavenging properties.
	The examiner would like to note that Ferrari is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this 
	Applicant argues that the examiner has used impermissible hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782